UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
)
UNITED STATES OF AMERICA )
)

v. ) Criminal Case No. 10-265-3 (RCL)
)
SAQUON BETHEA, )
Defendant. )
)
)

MEMORANDUM OF FINDINGS OF FACT AND STATEMENT OF REASONS IN
SUPPORT OF ORDER OF PRETRIAL DE'I`ENTION

I. INTRODUCTION

Saquon Bethea is charged by a two-count indictment with conspiracy to distribute and
possess with intent to distribute five kilograms or more of cocaine and fifty grams or more of
cocaine base, in violation of 21 U.S.C. § 846, and criminal forfeiture, in violation of 21 U.S.C. §
853 [3]. The conspiracy count charges that Mr. Bethea conspired with his co-defendants to
violate 21 U.S.C. §§ 841(a)(l) and 841(b)(1)(A)(I), and §§ 841(a)(1), 84l(b)(l)(A)(ii), and
841(b)(1)(A)(iii). If convicted of this conspiracy count, Mr. Bethea would be subject to a
mandatory minimum term of incarceration of twenty years under the Controlled Substances Act.l
21 U.S.C. § 846; 21 U.S.C. § 841(b)(1)(A).

Upon consideration of the govemment’s Memorandum for Pretrial Detention [7] and the

oral representations of both parties at the January 24 detention hearing, Mr. Bethea was ordered

1 Although the charged crime only carries a mandatory minimum term of incarceration of ten years, Mr. Bethea’s
prior conviction in 2002 in Maryland for conspiracy to distribute narcotics constitutes a "prior conviction for a
felony drug offense," which raises his mandatory minimum tenn of incarceration to twenty years. 21 U.S.C. §

84 1 (b)(l)(A).

held without bond pursuant to 18 U.S.C. § 3142(e). The findings of fact and statement of reasons
in support of the Order of Detention are set forth below.
II. LEGAL STANDARD

The Bail Reform Act, 18 U.S.C. § 3141 et seq., dictates that a defendant may be detained
pending judicial proceedings where the govemment carries its burden of establishing that "no
condition or combination of conditions will reasonably assure the appearance of the person as
required and the safety of any other person and the community." Id. at § 3 142(e), (f). The
govemment must first establish one of the predicates: (1) that, beyond a preponderance of the
evidence, defendant poses a risk of flight, Unitea’ States v. Xulam, 84 F.3d 441, 443 (D.C. Cir.
1996); or (2) that, by clear and convincing evidence, defendant has been shown to pose a risk to
the safety of any person or the community, 18 U.S.C. § 3142(f); Um'ted States v. Peralta, 849
F.2d 625, 626 (D.C. Cir. 1988). The court must then determine that the same evidence leads to
the conclusion that no condition or conditions of release will reasonably protect against the risk
that has been found.

"In determining whether the release of the defendant would endanger the community,"
and reasonably assure the appearance of the defendant as required, "the court must consider any
available information conceming" (1) "the nature and circumstances of the offense charged,
including whether the offense is a crime of violence or involves a narcotic drug"; (2) "the weight
of the evidence against the person"; (3) "various personal information including character,
employment, past conduct, and so on"; and (4) "the nature and seriousness of the danger to any
person or the community that would be posed by the person’s re1ease." United States v. Srnz`th, 79

F.3d 1208, 1209 (D.C. Cir. 1996) (intemal quotations omitted) (citing 18 U.S.C. § 3142(g)).

'l`here is a presumption that a defendant should be detained before trial if the court finds
probable cause to believe that a defendant committed "an offense for which a maximum term of
imprisonment is ten years or more [as] prescribed in the Controlled Substances Act." 18 U.S.C. §
3 1 42(e)(3)(A). The court will "presume[] that no condition or combination of conditions will
reasonably assure the appearance of the person as required and the safety of the community." Ia'.
§ 3142(e)(3). A defendant may rebut this presumption if he offers "credible evidence" to the
contrary. Id.; Unitea’ States v. Alatishe, 768 F.2d 364, 371 (D.C. Cir. 1985).

The court "may rely on a grand jury indictment to establish probable cause for the
purposes of triggering the rebuttable presumption of section 3 l42(e)." Unz'ted States v. Williams,
903 F.2d 844 (D.C. Cir. 1990).

III. DISCUSSION

The grand jury’s indictment, "fair upon its face," fumishes probable cause to believe that
Mr. Bethea committed the acts that constitute this offense. See Gerstein v. Pugh, 420 U.S. 103,
117 n.19 (1975); Williams, 903 F.2d 844. This creates a presumption of pretrial detention.

The govemment’s proffer is that Mr. Bethea was a member of a conspiracy to distribute
crack and powder cocaine in the Washington, D.C. area. As part of this conspiracy, he bought
narcotics from his co-defendant Curtis Houston, and he later redistributed them. The
govemment’s case against Mr. Bethea will consist of wiretap evidence. The govemment gives
several representative examples of Mr. Bethea’s involvement in this case. The govemment notes
that these examples of interactions between Mr. Bethea and Curtis Houston_Mr. Bethea’s
primary narcotics supplier-are significant largely because they take place shortly after
interactions between Mr. Houston and Tyrone Gloster-Mr. Houston’s primary narcotics

supplier. On July 31, 2009, Mr. Gloster re-supplied Mr. Houston with narcotics. On August 1,

Mr. Houston and Mr. Bethea exchanged several calls, in which they agreed to meet up the next
day, and Mr. Houston told Mr. Bethea that he still had some drugs remaining. Two days later,
calls indicate that Mr. Houston went to Mr. Bethea’s house. On August 7, a call indicates that
Mr. Gloster re-supplied Mr. Houston, and then calls between Mr. Houston and Mr. Bethea
indicate that Mr. Bethea and Mr. Houston met at Mr. Houston’s mother’s house on August 8.

On September 17, 2009, calls indicate that Mr. Houston and Mr. Gloster met up with
each other. Starting less than an hour after these calls, Mr. Bethea and Mr. Houston exchanged
several calls in which they discussed Mr. Bethea purchasing narcotics from Mr. Houston. The
govemment explained that in these calls, Mr. Bethea stated that he wanted to purchase crack
cocaine rather than powder cocaine, because he did not know how to cook crack cocaine well, so
he would not be able to make as much money from a purchase of powder cocaine.

On September 23, 2009, a call indicates that Mr. Houston and Mr. Gloster met up. The
next day, Mr. Bethea told Mr. Houston that he wanted to get "two" from Mr. Houston, which
agents understood to mean two ounces of narcotics.

On November ll, 2009, calls indicate that Mr. Houston and Mr. Gloster met up to re-
supply Mr. Houston. On November 13, Mr. Houston and Mr. Bethea spoke on the phone and
agreed to meet up. Mr. Houston was anxious to meet up with Mr. Bethea.

On November 17, 2009, Mr. Houston called Mr. Bethea to tell him he spoke with Mr.
Gloster. On November 18, Mr. Houston told Mr. Bethea that he was meeting up with Mr. Gloster
in an hour. Later that day, Mr. Houston told Mr. Bethea that he would be at Mr. Bethea’s house
in ten minutes. Less than ten minutes later, police officers stopped Mr. Houston and found one

ounce of crack cocaine in his car.

Further, the government proffers that Mr. Bethea has been a fugitive in this case since
October 12, 2010. The govemment proffers that Mr. Bethea has known that he was wanted in
this case since October 6, 2010, and he has taken steps to avoid arrest since that point. As the
govemment explained in its Motion for the issuance of a Bench Warrant [17], on October 6,
2010, the govemment attempted to arrest all eight co-defendants, and successfully arrested every
co-defendant except Mr. Bethea. On October 12, a defense attorney indicated to the U.S.
Marshals Service that Mr. Bethea would turn himself in that afternoon to the custody of the U.S.
Marshals Service, but Mr. Bethea failed to do so. Since October, the govemment spoke to Mr.
Bethea’s mother, father, sister, and two mothers of his children, telling them all to tell Mr.
Bethea that he was wanted in this case. After October, Mr. Bethea stopped reporting to his
probation officer in the case in which he was still on supervised release, and he stopped reporting
for his mandatory weekly drug tests.

Finally, the govemment notes Mr. Bethea’s prior convictions for contempt in the D.C.
Superior Couit in 2007-for which he is still on supervised release, driving under the influence
in 2010, attempted possession of a controlled substance in 2007, conspiracy to distribute
narcotics in Maryland in 2002, and possession of a handgun in Maryland in 2001.

In response, Mr. Bethea proffers that his mother and father live in the D.C. area. His
father is a longtime employee of the National Institutes of Health, and his mother is employed by
the National Science Foundation. Mr. Bethea has lived in the D.C. area his whole life, and he
now lives with his parents. Mr. Bethea has three sisters and two children. Mr. Bethea also notes
that the govemment has not proffered any physical evidence or physical surveillance implicating
him, and that the phone calls do not on their face show that Mr. Bethea was involved in the

conspiracy. Mr. Bethea also argues that even if Mr. Bethea were discussing drug transactions on

the phone with Mr. Houston, Mr. Bethea was only acting as a customer and buying the drugs for
his personal use; he was not acting as part of a conspiracy. The fact that Mr. Bethea tested
positive for drugs while on supervision shows that Mr. Bethea wanted to purchase drugs for his
own use. Finally, Mr. Bethea argues that he is not a fugitive: if he were a fugitive, he would have
fled the jurisdiction, which he did not do.

In response to Mr. Bethea’s proffer, the govemment noted that Mr. Bethea was arrested
somewhere other than his parents’ house, and the govemment believes he was staying
somewhere other than at his parents’ house.

IV. FINDINGS OF FACT

Upon consideration of the factors enumerated at § 3142(g) of the Bail Refonn Act, the
Court finds by clear and convincing evidence that Mr. Bethea has been shown to pose a risk to
the safety of the community, and that no condition or conditions of release would reasonably
protect against that risk. Upon consideration of the same factors, the Court finds by a
preponderance of the evidence that Mr. Bethea has been shown to pose a risk of flight, and that
no condition or conditions of release would reasonably assure his appearance as required. First,
the Court finds that the nature and circumstances of the offenses clearly indicate that Mr. Bethea
participated in a conspiracy an offense involving the distribution of large amounts of narcotics in
the D.C. area. Second, the Court finds that the weight of the evidence against Mr. Bethea is
compelling. Specifically, the govemment has proffered that wiretaps demonstrate Mr. Bethea’s
role in this conspiracy, and the govemment noted specific incriminating examples of the
evidence that it has against Mr. Bethea. Notably, the conversations Mr. Bethea’s phone
conversations with his supplier-Mr. Houston-take place after Mr. Houston was re-supplied by

his own supplier-Mr. Gloster. Third, the Court finds that Mr. Bethea’s personal information

weighs in favor of detention. Although Mr. Bethea showed evidence of his family ties, the Court
must weigh this against the govemment’s evidence of Mr. Bethea’s past narcotics conviction,
conduct in this case, and the fact that he was on supervision in another case when he participated
in the acts proffered by the govemment. Fourth, the Court finds that Mr. Bethea’s release would
pose a serious danger to the community. The purchase and sale of narcotics is an inherently
dangerous activity, and Mr. Bethea poses a danger to the community through his cocaine and
crack cocaine distribution. Fui“ther, Mr. Bethea’s fugitive status demonstrates to the Court that
pretrial detention is the only way to reasonably assure Mr. Bethea’s appearance in this case.
V. CONCLUSION
On the basis of the foregoing findings of fact and reasons, Mr. Bethea will be held

without bond pursuant to the January 24 Order of Detention.

Q¢“ /'/

RoY&:‘E C. LAMBERTH Dare
Chief Judge
United States District Court